Citation Nr: 0519404	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to a left knee disorder.

3.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1963 
to August 1964. The veteran also had a prior period of Naval 
Reserve membership.
 
The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

The veteran was afforded a hearing before a hearing officer 
at the RO in May 2004, and a videoconference hearing before 
the undersigned in January 2005.  Transcripts of these 
hearings are contained in the claims folder. 


FINDINGS OF FACT

1.  A continuing left knee disorder did not develop as a 
result of injury during any Reserve duty, did not develop in 
service, was not made worse by service, and arthritis was not 
present to a disabling degree within the first year post 
service.

2.  A right knee disorder did not develop in service, was not 
made worse by service, and arthritis was not shown within the 
first post-service year.

3.  A continuing low back disorder did not develop in 
service, was not made worse by service, and arthritis was not 
present to a disabling degree within the first year post 
service.



CONCLUSIONS OF LAW

1.  A chronic left knee disorder was not incurred by injury 
in reserve duty, was not incurred in or aggravated by active 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107  (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2004).

2.  A right knee disorder was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107  (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2004).

3.  A chronic low back disorder was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of VCAA letters 
in April 2002 and February 2003.  These development letters 
appropriately notified the veteran what VA would do and what 
the appellant must do in furtherance of his claims.  The 
letters also informed the veteran with specificity what would 
be required for his claims for service connection to be 
granted, and explicitly asked the veteran to submit pertinent 
evidence he had, and to inform of the existence of any 
additional evidence that would further his claims, including 
in particular any medical evidence of pertinent diseases or 
injuries in service, and evidence relating current disability 
to service-related injuries or impairment.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claims, testifying at an 
RO hearing in May 2004 and a videoconference hearing with the 
undersigned in January 2005.  

Pertinent VA and private medical records have been obtained 
to the extent possible.  In a submitted statement in February 
2003, the veteran informed that there were no additional 
records supportive of his claims on appeal, and that 
accordingly he was not submitting a signed authorization for 
release of medical records.  The Board cannot obtain private 
medical records without the veteran's authorization, and 
hence cannot further assist in developing the claims by this 
means.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VA's duty to assist the 
veteran in the proper development of his case is "not always 
a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Records were received from Dr. Doolittle of Waterville, 
Maine, in March 2001.  These included records of examination 
or treatment or testing at the Mid-Maine Medical Center and 
the Camden Clark Memorial Hospital.  The veteran also 
submitted multiple records, primarily of private treatment, 
in March 2001, in support of prior claims including for non-
service connected pension.   Again, any attempts to obtain 
additional records from these sources are precluded from the 
veteran's refusal to provide an authorization and release to 
support a request for additional records.  

The veteran and the RO requested records from the Social 
Security Administration, and replies were received from 
official custodians of records at the Social Security 
Administration in March 2003, May 2003, and November 2003, 
informing that a thorough search was made, and no records 
could be found of the veteran.  Hence, records having been 
sought and shown to be unobtainable, the duty to assist with 
regard to Social Security Administration records has been 
fulfilled.  Similarly, by November 2002 and June 2004 replies 
to an RO requests for records of treatment, Bayfront Medical 
Center informed that they had no records of treatment of the 
veteran, and that the requested records were too old to be 
located.  Thus, further attempts to obtain records from that 
facility would be futile.  

The veteran was appropriately informed of RO inability to 
obtain Social Security records and Bayfront Medical Center 
records.  By a July 2002 development letter the veteran was 
informed of the RO's inability to obtain Bayfront Medical 
Center records, and requested his assistance in obtaining 
those records.  Subsequently, including by a June 2004 
supplemental statement of the case, the RO informed the 
veteran that those Bayfront records were never obtained.  By 
a May 2003 development letter the RO informed the veteran of 
the reply from the Social Security Administration and 
requested that he submit any Social Security Administration-
related records he might have.   

The veteran was afforded a VA examination in December 2003, 
and that examiner appropriately addressed the medical 
questions presented regarding the veteran's left knee and low 
back disorders, in an examination report and supplements 
thereto.  The absence of supporting medical evidence of any 
right knee disability in service or in years proximate to 
service, and the decision herein to deny service connection 
for a left knee disability, obviated any possible need, 
including pursuant to the VCAA, for a VA examination 
addressing etiology of a right knee disorder as related to 
service or as related to the veteran's left knee disorder.  
38 C.F.R. § 3.159(c)(4)(i)(A)-(C); Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

The veteran was informed of evidentiary and procedural 
development in the course of his appeal by a statement of the 
case in March 2004 and a supplemental statement of the case 
in June 2004. 

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, a VCAA letter was afforded the veteran in April 2002, 
prior to initial adjudication of the claims adjudicated here.  
The Board notes that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are also applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the appellant was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Service Connection Claims

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Secondary service connection may be 
granted where the evidence shows that a chronic disability 
has been caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  Certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA), or for disability resulting from 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002).

At the videoconference hearing in January 2005, the veteran 
testified that he first injured his back around December of 
1963 or January of 1964 (his statement of the date varied in 
his testimony), while aboard the USS Lawrence, DDG4.  He 
added that he was carrying a 5-gallon bucket of pain up a 
ladder when he slipped, grabbed a rung, and suffered a 
twisting injury.  He reported that he could hardly walk or 
bend following the injury, and his pain was localized to the 
low back, with a sensation of fusion in that area.  He added 
that he also then had some pain that shot down his hip and 
legs.  He testified that he saw a doctor following the injury 
who gave him pills for his pain and sent him back to work.  
He added that he missed a few meals following the injury 
because the cafeteria was on another deck and he could not 
stand in the cafeteria.  He testified that he was then 
assigned to light duty as a deck hand, sweeping and mopping.  
He noted that he did not return to seek treatment in service 
after the first visit, and the physician who treated him 
following the injury did not take any x-rays.  

He testified that his low back condition did not improve over 
time in service, but remained the same until he separated 
from service.  Afterwards he had a nervous breakdown, and he 
was transferred from the USS Lawrence to the USS Roosevelt, 
then to a foreign country, and then he was sent home.  He 
testified that post service he worked as a cook primarily, 
though this bothered him because he had to stand for long 
periods.  At times he had to stand on one leg due to the 
pain.  

The veteran testified that he injured his left knee in May or 
June of 1963 while in the Naval Reserve, before entering 
active service.  He added that he believed that he may have 
injured it on June 4, while he was on inactive duty and 
attending a meeting at the Naval Reserves Station in Augusta, 
Maine.  He explained that at the meeting he slipped on a wet 
floor and hit his left knee on the stairs.  Treatment at the 
time consisted of some ice on the knee and nothing more.  He 
testified that following that night the left knee was very 
sore for a few days, and after that the knee would go out 
from under him sometimes when he was walking, so that at 
times he would almost fall and he would be afraid of falling.  
He testified that his right knee became disabled because of 
this left knee condition, because he favored his left all the 
time.  

He testified that in basic training his left knee bothered 
him a lot due to the marching and other activity, 
particularly when he had to stand in one place for long 
periods.  However, he was not given any treatment or 
medication for the left knee in service, even though he told 
people about it, and he did not wear a knee brace in service.  
He testified that though he separated from service in 1964, 
he didn't seek treatment for either his knees or his back 
until the late 1960's or early 1970's because he had to earn 
a living.  A private orthopedist was currently treating him 
for his knees.  Regarding persistence of his injuries, he 
emphasized that he has been suffering from the resulting 
disabilities ever since service because he only received 
treatment for the pain symptoms rather than the underlying 
disorders.  

He testified that his right knee began hurting while he was 
still in service, about a year after he injured the left 
knee.  He reported receiving treatment for his back or knees 
in various places and from various sources, including Dr. 
Doolittle in Waterville, Maine; facilities in Ohio and West 
Virginia, including the Plattsburg Memorial Hospital; and the 
memorial hospital in St. Petersburg, Florida.  He reported 
that all records of his treatment with Dr. Doolittle had been 
submitted.  He added that he also sought some treatment at 
the VA Medical Center (VAMC) in Togus, Maine, when his back 
disorder became severe.  Regarding his inservice injuries, he 
testified that his current treating physicians all believe 
that his current disabilities were caused by his injuries in 
service.
 
The veteran also testified at a hearing before an RO hearing 
officer in May 2004.  The relevant content of that testimony 
was not at variance with that provided at the videoconference 
hearing in January 2005, except for a few notable points.  At 
the May 2004 hearing, the veteran testified that his accident 
in which he fell carrying a paint can and injured his back 
occurred on the 13th or 15 of January.  Additionally, he 
specified that the facility where he first injured his left 
knee was the Augusta Reserve Training Center.  He specified 
that he was discharged from service in Philadelphia due to a 
nervous breakdown, and that he then returned to Maine.  He 
added that he first received treatment for his back while in 
Florida in the late 1960's or early 1970's, at the Bay Front 
Medical Center, in St. Petersburg, Florida.  He also added 
that he was treated for his low back a few years after 
service at the emergency room at Parkersburg Memorial 
Hospital in West Virginia.  Regarding service treatment, he 
testified that other than the initial treatment aboard ship, 
he went to sick bay a few times to obtain pain medication, 
but he otherwise never saw anyone for his back, and he did 
not recall having a service separation examination.  He 
testified that he did not have any treatment for his left 
knee shortly after service.  He added that his right knee had 
only begun to exhibit disability within the last year.  

The claims folder contains a single record of treatment for 
left knee trouble prior to active service, in June 1963.  An 
examination showed no quadriceps atrophy, no gait 
instability, and only symptomatic findings.  This record of 
treatment is contained within the veteran's service medical 
records, despite his not yet having entered active service.  

The veteran's service medical records contain a single record 
of treatment, dated January 15, 1964, for a complaint of back 
trouble.  Upon examination there was no spasm, limitation of 
motion, or tenderness.  The veteran was given treatment 
consisting of medication for two days and exercises.  No 
definite diagnosis was made.  There is no record of in-
service follow up treatment for the low back.  There are no 
medical records dating from the veteran's period of active 
service, of treatment for the left or right knee.  The 
veteran's service enlistment examination in April 1963 and 
his service separation examination in August 1964, contain no 
findings of low back or left or right knee disability.  All 
evaluations were reported to be normal.

VA records on file for the late 1960's for unrelated 
pathology include notations of physical examinations without 
pertinent clinical abnormalities.

In March 2001, the veteran submitted multiple private 
treatment records from the early 1990's for low back 
disability, including rehabilitation reports pertaining to an 
injury suffered reportedly in 1989 or 1990 while lifting a 
case of wine in the course of work as a wine manager for a 
distributor, which work the veteran reported regularly 
involved lifting 40 to 50 pounds.  These records indicate 
that the veteran may have ruptured two discs during that 1989 
or 1990 injury.  These records contain no complaints, 
findings, or conclusions regarding any low back injury dating 
from the veteran's period of service, and contain no 
complaints, findings, or conclusion of knee disability.  

At an April 2001 VA general examination, no disorders of the 
knees were noted in a review of current medical problems.  
Persistent low back pain was noted, as was an open question 
as to whether or not the veteran had disc disease.  The 
examiner noted that past medical records variously concluded 
that he did or did not have difficulties associated with his 
lumbar discs.  The veteran reported that his persistent low 
back pain began in 1990 or 1991.  The examiner found chronic 
low back pain and two herniated lumbar discs by history, and 
exacerbation by prolonged standing, or by bending and 
lifting.  

The claims folder contains three records of treatment at 
Camden-Clark Memorial Hospital in Parkersburg, West Virginia, 
submitted by the veteran in April 2002.  In May 1984 he 
received treatment following sudden onset of pain to the low 
back when lifting freight; lumbosacral pain and a 
transitional vertebra were noted and treated.  In May 1985 he 
received treatment for assessed lumbar musculoskeletal 
tenderness with a transitional vertebra; work as a truck 
driver aggravating the condition was noted.  In March 1987 
the veteran was treated for complaints of lower mid back pain 
with radiation into both legs for the past seven weeks, 
following an injury falling off a truck.  Lower lumbar 
tenderness with negative x-rays was then assessed and 
treated.

The veteran also submitted in April 2002 a March 2002 Togus 
VAMC orthopedic treatment record, in which an orthopedist 
assessed degenerative joint disease of both knees, and 
spondylosis of the low back.  That examiner erroneously 
opined that the veteran's low back and bilateral knee 
disabilities were causally related to his service-connected 
injuries to those joints.  Because the veteran is not service 
connected for any injuries to those joints, that opinion was 
based an incorrect factual premise, and hence is of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

In a November 2002 opinion letter, Stephen Tyks, D.C., a 
private chiropractor, informed that he had reviewed the 
veteran's records and noted that the veteran worked as a deck 
hand in service when he injured his back in 1964.  The 
chiropractor noted that the work of a deck hand involved 
bending, lifting, and rotating with repetitive work, which 
can precipitate disc injury.  He opined that the veteran's 
current back complaints may be related to his injury in 
service.  However, the chiropractor also noted that it was 
unfortunate that there were not more records to review.  

The Board concludes that Chiropractor Tyks's November 2002 
medical opinion fails to support the veteran's claim for two 
reasons.  First, it was not based on a review of the complete 
medical record.  The chiropractor's lament of a dearth of 
medical records to review, and his failure to note both the 
short period of time in which the veteran was in service 
performing deck hand work or to note the records of several 
injuries to the low back sustained post service in the course 
of strenuous post-service work, as reflected in post-service 
medical records apparently unavailable to the chiropractor, 
combine to indicate that the chiropractor did not have the 
complete medical record available for review.  Because the 
opinion did not take into account the records of post-service 
injury and treatment, the opinion is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  This skewed picture of the veteran's medical history 
resulting from this lack of knowledge of post-service 
strenuous work and post-service treatment, is an inaccurate 
factual premise, such that the opinion provided is not 
probative.  Reonal.  Also, the chiropractor couched his 
opinion in the indefinite language: "[H]is present 
complaints may be related to his service injury in 1964."  
Both Federal regulation and case law preclude granting 
service connection predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (1997); see Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  
Accordingly, in light of the incomplete record on which the 
opinion of Chiropractor Tyks was based, and the failure of 
this opinion to express more than a speculation as to 
service-related etiology of the veteran's current back 
disorder, the Board cannot accept the opinion to support the 
veteran's claim for service connection for a low back 
disorder. 

Also in November 2002, the veteran submitted a record of 
hospitalization in November 2002 at the Reddington-Fairview 
General Hospital in Maine, addressing the veteran's 
complaints of left knee pain.  The veteran's medical history 
was noted as reported by the veteran, of initial difficulty 
with the knee buckling under him while aboard ship in 
service. with difficulties thereafter including giving-way, 
grinding, and crepitus.  However, the treatment report failed 
to note that there were no records of any treatment of the 
knee in service, and also failed to note any independent 
medical evidence upon which the report of history was based.  
It is thus clear that the medical history was that as 
reported by the veteran.  Because there are no service 
medical records or medical records shortly after service to 
support the contention of left knee difficulties in service, 
the included opinion by the examining physician, Michael P. 
Curran, M.D., to the effect that the veteran's current left 
knee disorder was likely related to his injury on the job in 
service, does little to support the claim because it is 
unsupported by the objective evidentiary record.  Without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  It is useful to note that this examining 
physician expressed no knowledge of the veteran's brief time 
in service, the absence of medical records in service showing 
knee injury or disability, and the presence of medical 
records showing strenuous work performed over many years post 
service.  Thus, the opinion was not informed by the veteran's 
medical record, and hence is of little probative value.  
Green; Reonal.

The November 2002 Reddington-Fairview General Hospital 
hospitalization record did include a record of examination 
and x-ray findings supporting an assessment of current 
degenerative arthritis of the left knee.  

The claims file contains an April 2004 report of treatment by 
Dean Chancey, D.C., a private chiropractor, informing that he 
had treated the veteran for his low back since April 2004.  
That chiropractor opined that the veteran's low back disorder 
developed in service.  However, he provided no basis for this 
opinion, and did not indicated that he had reviewed any past 
medical records to support the opinion.  The Board thus 
concludes that the chiropractor relied for a medical history 
on that reported by the veteran.  Hence, the opinion is no 
better than the facts as alleged by the veteran.  Once again, 
because the facts as alleged are unsupported by the medical 
record, they do little to support the claim.  Swan. 

The veteran was afford an initial VA examination addressing 
his low back and left knee disabilities in September 2002.  
The examiner noted the single service medical record of 
treatment for the low back in January 1965, and also noted 
the veteran's report of having several work-related back 
injuries post service.  The veteran reported having these 
back injuries in the early 1970's, in the mid 1970's, in the 
1980's, and in the early 1990's, with the veteran's being out 
of work for a year following the injury in the early 1990's, 
when he was working as a cook.  The veteran complained of low 
back pain aggravated by such activities as weight-bearing, 
bending, and lifting; stiffness after periods of rest; and 
his back becoming easily tired.  He reported taking Tylenol 
#3 and Ibuprofen for his low back, but having no past low 
back surgery.  

The examiner noted the single record of treatment for the 
left knee in June 1963, with only symptomatic findings at 
that time, and no record of any disability of the knee during 
service.  The veteran complained of initial difficulty with 
the knee giving way, but in recent years having an ache in 
the knee with occasional pain up to the hip.   He complained 
of current fatigability after walking a couple of blocks, and 
lack endurance, with throbbing on activity requiring non-
weight-bearing.  He used the same medications to treat the 
knee and the low back, and reported also having no past knee 
surgery.  On examination, there was some loss of range of 
motion of the low back, but the knee findings were negative 
except for tenderness along the medial joint line.  The 
examiner assessed mild degenerative joint disease of both the 
low back and left knee, including based on x-rays showing 
mild degenerative changes in both.  The examiner opined that 
he could not causally associate the low back or left knee 
disorders to his reported service-related injuries or period 
of service, because there was no objective evidence of 
ongoing disability.  

The veteran was afforded another VA examination of his low 
back and left knee in December 2003.  The veteran's history 
was noted, including of brief service and separation due to 
psychiatric problems.  The examiner noted that there was only 
one in-service treatment for the veteran's low back, in 
January 1964, with no pertinent findings of disability.  The 
examiner concurred with the assessment of the September 2002 
VA examiner, concluding that the in-service low back strain 
was only an acute injury.  He based this opinion on the 
absence of subsequent service findings of low disability, 
including upon psychiatric hospitalization prior to service 
separation.  Similarly, the examiner noted that while the 
veteran was documented to have received treatment in June 
1963 for his left knee, no significant pathology was then 
found, and there was no record of ongoing difficulty with the 
left knee thereafter, the veteran's contentions to the 
contrary notwithstanding.  The examiner noted the veteran's 
history of treatment for back disability with some disc 
involvement in the early 1990's.  

At the December 2003 examination, there was some limitation 
of motion of the low back, and unequal straight leg raising 
producing knee pain on the left.  Current x-rays showed 
lumbosacral facet arthritis, normal disc spaces, and in the 
left knee mild medial joint space narrowing.  The examiner 
assessed recurrent low back strain, and mild or early 
degenerative joint disease of the left knee.  The examiner 
opined that the evaluation of the left knee in June 1963, and 
the single episode of low back pain in service in January 
1964, were unrelated to current disorders of the low back and 
left knee.  The examiner provided further addenda in January 
and February of 2004 to the effect that based on the medical 
record as a whole, the current left knee and low back 
disorders were not causally related to the veteran's period 
of service.  

As noted in the VCAA section, above, the Bayfront Medical 
Center has informed that they have no records of treatment of 
the veteran.  Hence, the veteran's contention of treatment at 
that facility post service is unsupported by the evidentiary 
record.  

As discussed above, the veteran has submitted private medical 
opinions to the effect that his low back and left knee 
disorders are causally related to his work as a ship hand and 
to injury in service, but these opinions were uninformed and 
unsupported by the medical records both in service and post 
service, and hence are of little probative value.  The 
veteran underwent a VA examination in December 2003 and that 
examiner provided opinions to the effect that his low back 
disorder and left knee disorder were unrelated to his brief 
period of service, or in the case of the left knee, to an 
injury in June 1963.  This was consistent with the findings 
and conclusions of the September 2002 VA examiner, and was 
supported by the pre-service, service, and post-service 
medical records.  These VA examination opinions are based on 
a review of the medical record and hence are fully informed 
and more probative than the private records that were not 
based on the veteran's actual medical history as documented 
by medical records within the claims folder.  The Board 
considers all the evidence of record, and notes in particular 
that the absence of any evidence from service, upon service 
separation, or in the years immediately following service, of 
chronic disability of either the left knee or low back, 
weight strongly against any conclusion that a current left 
knee or low back disorder is causally related to service.  
The veteran has himself testified that he did not seek 
treatment for his left knee for multiple years post service.  
Alleged treatment a few years post service for the low back 
is unsupported by any obtainable evidence.  

The Board has considered the veteran's statements and 
testimony to the effect that his injury of his left knee in 
June 1963, and his injury of his low back in service in 
January 1964, resulted in chronic disability which has 
persisted to the present time.  However, the veteran, as a 
lay persons, is not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board has 
also considered the veteran's assertions of ongoing symptoms 
of low back and knee pain and disability from those injuries 
to the present, but finds the countervailing absence of 
cognizable medical evidence of any ongoing disability 
persisting from that time, to outweigh those inherently self-
interested assertions by the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996)(table).

Weighing the evidence as a whole, the Board concludes that 
the preponderance of the evidence is against there being any 
causal relationship between either an injury to the knee 
prior to service in June 1963 or the veteran's service as a 
whole, and his current left knee disability.  The Board also 
concludes that the preponderance of the evidence is against 
there being any causal relationship between the veteran's 
acute low back condition for which he received treatment in 
January 1964, with no significant physical findings 
documented and no follow up treatment, and any current low 
back disorder.  

Because there is no cognizable (medical) evidence of 
arthritis of the low back or the left knee present to a 
disabling degree (or in this case, to any degree) within the 
first post-service year, service connection for either a left 
knee or a low back disorder on a first-year-post-service 
presumptive basis for arthritis is not warranted.  38 C.F.R. 
§§  3.307, 3.309 (2004).  

The veteran has claimed entitlement to service connection for 
a right knee disorder as secondary to a left knee disorder.  
Because the Board here denies service connection for a left 
knee disorder, there is no basis in law, based on that theory 
of service connection as secondary to a left knee disorder, 
for a grant of that claim of entitlement to secondary service 
connection for a right knee disorder.  38 C.F.R. § 3.310 
(2004).  The veteran contends that his right knee began 
hurting in service, and so the claim is also one of direct 
service connection.  However, because there is no medical 
evidence dating from service or from many years proximate to 
service of any disability of the right knee, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right knee 
disability on a direct basis - based on incurrence in 
service.  

The preponderance of the evidence is against the claims, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  


                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


